

116 HRES 310 IH: Reaffirming the unique collaboration among United States nongovernmental organizations (NGOs), including faith-based organizations, and the Israel Defense Forces to deliver humanitarian assistance to Syrians.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 310IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Mast (for himself and Mr. Sherman) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the unique collaboration among United States nongovernmental organizations (NGOs),
			 including faith-based organizations, and the Israel Defense Forces to
			 deliver humanitarian assistance to Syrians.
	
 Whereas the Syrian civil war, now in its eighth year, has forced 14,000,000 Syrians to flee, more than half of the country’s pre-war population, with 6,500,000 internally displaced people (IDPs) still within the country;
 Whereas Operation Good Neighbor is a program of the Israel Defense Forces to provide humanitarian relief to Syrians; Whereas Operation Good Neighbor worked with United States nongovernmental organizations (NGOs) to help forge unprecedented partnerships between the Israel Defense Forces (IDF) and Syrian NGOs, which opened a new channel for the delivery of humanitarian assistance;
 Whereas, as a result, food, fuel, medicine, ambulances, and medical supplies were flowing cross-border from Israel into southern Syria;
 Whereas this new channel permitted these goods to arrive at Israeli ports, and be trucked by the IDF through Israel to the border with Syria;
 Whereas at the border, the IDF transferred these containers to Syrian NGOs for transport and distribution to IDPs and local residents in previously hard-to-reach locations in southern Syria;
 Whereas United States NGOs, including faith-based organizations, facilitated the relationships between the Syrian NGOs and the IDF by providing overall coordination and support for this regional cooperation to help promote regional peace through a multifaceted humanitarian relief operation;
 Whereas the program initially reached only villages along the border, but expanded to a broader area of southern Syria, and as deliveries continued on a sustained basis, the initiative ultimately reached an even greater population; and
 Whereas in addition to the value of the humanitarian relief itself, the Syrian/Israeli partnerships, created and reinforced through the success of the new channel, demonstrated the value of cooperation and continues to serve as a role model for strengthened positive relations between Syrians and Israelis: Now, therefore, be it
	
 That the House of Representatives hereby reaffirms the unique collaboration between United States non-governmental organizations (NGOs), including faith-based organizations and Syrian NGOs and the Israel Defense Forces (IDF) for having provided vital aid to internally displaced people and local residents in southern Syria while also countering generations of hostility, promoting dialogue between neighbors, and ultimately advancing long-term stability in the region.
		